[Cite as State v. Ransburgh, 2012-Ohio-767.]


                             IN THE COURT OF APPEALS OF OHIO
                                FOURTH APPELLATE DISTRICT
                                     HOCKING COUNTY

STATE OF OHIO,                        :    Case No. 11CA19
                                      :
     Plaintiff-Appellee,              :
                                      :    DECISION AND
     v.                               :    JUDGMENT ENTRY
                                      :
RANDAL L. RANSBURGH,                  :
                                      :    RELEASED: 02/14/12
     Defendant-Appellant.             :
______________________________________________________________________
                            APPEARANCES:

Jason Sarver, Lancaster, Ohio, for appellant.

Laina Fetherolf, Hocking County Prosecutor, and Jonah M. Saving, Hocking County
Assistant Prosecutor, Logan, Ohio, for appellee.
______________________________________________________________________
Harsha, J.

        {¶1}    Following a bench trial, Randal Ransburgh was convicted of operating a

vehicle under the influence of alcohol and/or a drug of abuse (“OVI”), driving under

suspension (“DUS”), and failure to control. Ransburgh raises a number of issues on

appeal, but because the trial court failed to sentence him for failure to control, part of the

case remains pending and there is no final, appealable order. Accordingly, we must

dismiss the appeal because we lack jurisdiction to consider it.

                                               I. Facts

        {¶2}    On July 27, 2009, Sergeant Kevin Groves of the Hocking County Sheriff’s

Office charged Ransburgh by traffic citation with OVI, DUS, failure to control and hit

skip. The trial court implicitly consolidated the case with a related disorderly conduct

charge against Ransburgh. After a bench trial, the court found Ransburgh guilty of OVI,

DUS, and failure to control. The court dismissed the charges for hit skip and disorderly
Hocking App. No. 11CA19                                                                          2


conduct. The court sentenced him for OVI and DUS but not failure to control. This

appeal followed.

                                  II. Assignments of Error

       {¶3}   Ransburgh assigns four errors for our review:

       I.     THE LOWER COURT COMMITTED REVERSIBLE ERROR AND
              ABUSED ITS DISCRETION, OVER THE OBJECTION BY
              DEFENDANT, BY ADMITTING STATEMENTS OF A WITNESS
              INTO EVIDENCE UNDER EVID.R. 803(2) AS AN EXCITED
              UTTERANCE, WHEN IT HAD PREVIOUSLY HELD THAT THE
              WITNESS WAS INCOMPETENT UNDER CIV.R. 601(B).

       II.    THE CONVICTIONS WERE AGAINST THE MANIFEST WEIGHT
              OF THE EVIDENCE AND BASED UPON INSUFFICIENT
              EVIDENCE.

       III.   THE LOWER COURT COMMITTED REVERSIBLE ERROR AND
              ABUSED ITS DISCRETION, OVER THE OBJECTION BY
              DEFENDANT, BY PROCEEDING WITH THE ARRAIGNMENT
              AND THE CASE WITHOUT THE COURT FIRST ADDRESSING
              THE ISSUE OF THE COURT’S JURISDICTION IN THE MATTER.

       IV.    THE LOWER COURT COMMITTED REVERSIBLE ERROR BY
              PROCURING A TIME WAIVER FROM THE APPELLANT
              THROUGH THE USE OF THREATS, THEREBY RENDERING
              THE TIME WAIVER INVOLUNTARY.

                              III. No Final, Appealable Order

       {¶4}   Before we address the merits of the appeal, we must decide whether we

have jurisdiction to do so. Appellate courts “have such jurisdiction as may be provided

by law to review and affirm, modify, or reverse judgments or final orders of the courts of

record inferior to the court of appeals within the district[.]” Ohio Constitution, Article IV,

Section 3(B)(2). If a court’s order is not final and appealable, we have no jurisdiction to

review the matter and must dismiss the appeal. Eddie v. Saunders, 4th Dist. No.

07CA7, 2008-Ohio-4755, ¶ 11. If the parties do not raise the jurisdictional issue, we
Hocking App. No. 11CA19                                                                        3

must raise it sua sponte. State v. Locke, 4th Dist. No. 11CA3409, 2011-Ohio-5596, ¶ 4.

       {¶5}   The trial court found Ransburgh guilty of OVI, DUS, and failure to control

and dismissed the remaining charges. The court imposed sentences for OVI and DUS

but not failure to control. “When a judgment does not dispose of all citations charged in

a traffic citation, no final appealable order exists.” Id. at ¶ 6. Because the trial court has

not resolved the failure to control citation, no final appealable order exists and we do not

have jurisdiction to review the case. Id. Accordingly, we dismiss the appeal. When the

trial court sentences Ransburgh for failure to control, the court should file an entry

officially consolidating this case with the disorderly conduct case to facilitate any future

appeal. Moreover, the trial court should create one entry as the final judgment of

conviction that sets forth the fact of conviction and sentence for all the charges the court

found Ransburgh guilty of (OVI, DUS, and failure to control), the judge’s signature, and

the time stamp indicating the entry upon the journal by the clerk. See State v. Lester,

130 Ohio St.3d 303, 2011-Ohio-5204, 958 N.E.2d 142, paragraph one of the syllabus.

All pending motions are denied.

                                                                      APPEAL DISMISSED.
Hocking App. No. 11CA19                                                                    4


                                   JUDGMENT ENTRY

         It is ordered that the APPEAL BE DISMISSED and that Appellant shall pay the
costs.

         The Court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this Court directing the Hocking
County Municipal Court to carry this judgment into execution.

       Any stay previously granted by this Court is hereby terminated as of the date of
this entry.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of
the Rules of Appellate Procedure. Exceptions.

Abele, P.J. & McFarland, J.: Concur in Judgment and Opinion.


                                          For the Court



                                          BY: ____________________________
                                             William H. Harsha, Judge




                                 NOTICE TO COUNSEL

       Pursuant to Local Rule No. 14, this document constitutes a final judgment
entry and the time period for further appeal commences from the date of filing
with the clerk.